EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended June 8, 2012 Current Month Rolling Performance* Rolling Risk Metrics* (Jul 2007 – Jun 2012) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -2.5% -1.6% 3.0% -2.8% -2.5% 1.6% 3.7% 1.6% 12.1% -18.7% B** -2.5% -1.6% 2.7% -3.4% -3.1% 0.9% N/A 0.9% 12.1% -20.4% Legacy 1*** -2.4% -1.5% 3.9% -0.8% -0.8% N/A N/A -1.6% 10.9% -14.8% -0.1 -0.2 Legacy 2*** -2.4% -1.5% 3.7% -1.3% -1.1% N/A N/A -2.0% 10.9% -15.2% -0.1 -0.3 Global 1*** -2.4% -1.6% 4.2% 0.1% -2.5% N/A N/A -2.8% 10.3% -14.6% -0.2 -0.4 Global 2*** -2.4% -1.6% 4.1% -0.1% -2.9% N/A N/A -3.1% 10.3% -15.4% -0.3 -0.4 Global 3*** -2.4% -1.6% 3.3% -1.7% -4.6% N/A N/A -4.9% 10.3% -19.7% -0.4 -0.6 S&P 500 Total Return Index**** 3.8% 1.2% 6.4% 2.5% 15.3% -0.3% 5.0% -0.3% 19.1% -50.9% Barclays Capital U.S. Long Gov Index**** -3.4% -1.4% 4.1% 31.3% 13.5% 11.9% 8.9% 11.9% 13.1% -12.3% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 30% 29% Energy 8% Short Natural Gas 2.1% Short 7% Short Natural Gas 1.8% Short Heating Oil 1.8% Short Heating Oil 1.8% Short Grains/Foods 13% Short Corn 2.6% Short 13% Short Corn 2.7% Short Sugar 1.9% Short Sugar 1.9% Short Metals 9% Short Gold 2.0% Short 9% Short Gold 2.1% Short Nickel 1.4% Short Nickel 1.4% Short FINANCIALS 70% 71% Currencies 27% Long $ Euro 4.7% Short 28% Long $ Euro 4.9% Short Euro/Australian Dollar 2.7% Short Euro/Australian Dollar 2.6% Short Equities 14% Short S&P 500 1.6% Long 13% Short Hang Seng Index 1.6% Short Hang Seng Index 1.5% Short S&P 500 1.5% Long Fixed Income 29% Long U.S. Treasury Bond 5.8% Long 30% Long U.S. Treasury Bond 5.9% Long Bunds 4.9% Long Bunds 4.9% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil markets finished modestly higher due to upbeat sentiment regarding the global economy.Supply concerns stemming from ongoing tension regarding the Iranian nuclear program also supported prices.Natural gas prices moved higher due to bullish demand forecasts caused by warmer temperatures in the U.S. Grains/Foods U.S. grains markets moved sharply higher as forecasts for warm and dry weather fostered supply concerns.Sugar prices moved nearly 5% higher as a result of processing delays caused by heavy rainfall in Brazil. Metals Gold prices declined following comments from the U.S. Federal Reserve Chairman which failed to provide definitive clarity on upcoming quantitative easing initiatives.Base metals markets were predominantly weaker due to depressed industrial demand forecasts from Europe caused by the ailing Spanish debt markets.Intraweek strength in the U.S. dollar also put pressure on the base and precious metals markets. Currencies Commodity-based currencies, including the Australian, New Zealand and Canadian dollars, strengthened following news China was reducing deposit and lending rates, which supported forecasts for increased Chinese demand for raw materials.The Japanese yen weakened against counterparts as investors liquidated positions due to fears the Bank of Japan may further intervene in the currency markets to devalue the yen. Equities Global equity markets staged a strong rally on hopes Central Bank officials will take near-term steps to stimulate the growth of their respective economies.The European Central Bank’s decision to keep interest rates unchanged also supported the equity markets. Fixed Income Fixed-income markets generally fell from recent highs as a more bullish outlook for the global economy drove investors to liquidate safe-haven positions.The German Bund markets moved lower due to speculation Eurozone officials would be able to create a plan to avert another debt crisis in Spain. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
